REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2016/0361035) discloses an X-ray diagnostic apparatus, comprising: an X-ray tube (110); an X-ray detector having a flat X-ray detection surface (200), a position of the X-ray detector (figs. 11a or 26a-26c) being controlled such that a positional relationship between a central position of the X-ray tube and the position of the X-ray detector is maintained (pars. 290-291, 296, and 298); a display (figs. 12a-14) configured to display information representing a position of an object (152) corresponding to an irradiation position of the X-ray tube (for each region S1-S3); and processing circuitry configured to receive an operation for adjusting (e.g., pars. 218 and 221) the irradiation position of the X-ray tube (par. 296) based on the information displayed on the display (figs. 12a-14), and control the X-ray tube based on the irradiation position adjusted by the operation (par. 296).
However, the prior art fails to disclose or fairly suggest an X-ray diagnostic apparatus, including: processing circuitry configured to receive an operation for adjusting each central position of the X-ray tube within the each of the plurality of imaging regions based on the information displayed on the display, in combination with all of the other recitations in the claim. 

Regarding claim 15 and its dependent claim(s), if any, the prior art discloses a corresponding method.  
However, the prior art fails to disclose or fairly suggest an X-ray diagnostic method of controlling an X-ray diagnostic apparatus including an X-ray tube and an X-ray detector that has a flat X-ray detection surface, a position of the X-ray detector being controlled such that a positional relationship between a central position of the X-ray tube and the position of the X-ray detector is maintained, the X-ray diagnostic 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884